DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 02/24/2022, in which, claims 1-15, are pending. Claim 1, 6 and 11 is independent. Claims 2-5, 7-10 and 12-15, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) claims 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baba et al., (USP 2019/0098154).

Referring to claim 1, Baba teaches a method for changing one or more scan settings of an image forming apparatus to verify a size of a scanned document, ([the image processing apparatus 10 performs image processing such as an image forming process of forming images on media such as paper and an image reading process of reading images formed on media such as documents] see 0016]), the method comprising: displaying, ([a display unit 13 displays a preview image of the image data subjected to the image processing of the image processing unit 12]), by the image forming apparatus ([10 of fig 1]) on a user interface ([user terminal 30 of fig 1] see 0017]) of the image forming apparatus, ([10 of fig 1]) the size of the scanned document, ([the document read by the image reading unit 156 of fig 5]), scanned based on the one or more scan settings; ([059] In STEP S216, the processor 152 changes the scanning setting relative to the image data generated by the image reading unit 156, according to the content changed by the use] see 0059);
receiving, by the image forming apparatus, ([image processing 10 of fig 1 having an image forming device]), a user response in response to the displayed size of the scanned document, the user response being indicative of whether the size of the scanned document is in accordance with a target size indicated by the user; 
providing, by the image forming apparatus ([image processing apparatus 10 performs image processing such as an image forming process of forming images on media such as paper and an image reading process of reading images formed on media such as documents] see 0016]), at least one of color information or resolution information to at least one of a device associated with the user or the user interface, when the size of the scanned document is greater than the target size; ([0063] in the size priority mode, the image processing apparatus 10 performs generation of image data with the highest resolution of resolutions settable to generate image data capable of being save] see also fig 7, and 0042]);
receiving an instruction from the user to change one of color settings ([0042] FIG. 7 is a view illustrating a setting screen which can be displayed on the display device]), or the resolution settings in the one or more scan settings of the image forming apparatus ([10 as shown in fig 1]) using the at least one of color information or resolution information ([see 0042]); and
 scanning, by the image forming apparatus, ([10 of fig 1]) the document with the one of the changed color settings or resolution settings to obtain the scanned document with the target size, ([user sets a document (for example, a large-sized document) on the image processing apparatus 10, and performs a setting operation related to a scanning process, on an operation screen displayed on the display device (the UI unit 154 or the UI unit 354), thereby issuing an instruction to perform a scanning process, see 0041 through 0042]).

Referring to claim 2, Baba teaches the method, wherein the size of the scanned document is displayed when a document size alert is enabled in the one or more scan settings, ([user sets a document (for example, a large-sized document]) on the image processing apparatus 10, and performs a setting operation related to a scanning process, on an operation screen displayed on the display device ([the UI unit 154 or the UI unit 354), thereby issuing an instruction to perform a scanning process] see 0040-0042]).

Referring to claim 3, Baba teaches the method, wherein the one or more scan settings ([the image processing apparatus 10, and performs a setting operation related to a scanning process]) comprise one or more of color settings, destination device information settings, resolution settings, or document size alert enable/disable settings, ([user sets a document on the image processing apparatus 10, and performs a setting operation related to a scanning process, on an operation screen displayed on the display device (the UI unit 154 or the UI unit 354), thereby issuing an instruction to perform a scanning process] 0040-0042]).

Referring to claim 4, Baba teaches the method ([10 shown in fig 1]), wherein the scanned document is stored in a destination device indicated by the user in the one or more scan settings when the size of the scanned document is less than or equal to the target size, ([user sets a document (for example, a large-sized document) on the image processing apparatus 10, and performs a setting operation related to a scanning process, on an operation screen displayed on the display device (the UI unit 154 or the UI unit 354), thereby issuing an instruction to perform a scanning process]).

Referring to claim 5, Baba teaches the method, wherein the color information comprises information relating to one or more color types affecting the size of the document, and the resolution information comprises one or more resolutions affecting the size of the document, ([the setting values represent, for example, the resolution and file format of the image data. For example, in the case where the resolution has been set to 600 dpi, and the file format has been set to JPEG (Joint Photographic Experts Group), a file having the JPEG format and having the resolution of 600 dpi is generated] see 0025]).

Referring to claim 6, Baba teaches an image forming apparatus ([10 of fig 1]), for changing one or more scan settings to verify a size of a scanned document, the image forming apparatus ([the image processing apparatus 10 performs image processing such as an image forming process of forming images on media such as paper and an image reading process of reading images formed on media such as documents] see 0016]) comprising: a processor (see [0036] the processor 152 changes the settings relative to the image data generated by the image reading unit 15]); a memory communicatively coupled to the processor, the memory configured to store processor-executable instructions, ([0021] at least one of the processor 152 and the image processing unit 157 executes the programs stored in the memory 151 of fig 3]), which, on execution, cause the processor ([152 of fig 3]) to: display on a user interface of the image forming apparatus, ([the processor 152 of the image processing apparatus 10 displays the menu screen of the image processing apparatus 10 on the UI unit 154] 0024-0025]), the size of a scanned document, scanned based on the one or more scan settings; ([0056] In STEP S214, the processor 152 performs a process of displaying a scanning-setting change screen for making it possible to perform the process of saving the image data, thereby presenting a setting parameter (for example, the size setting) which can be changed, to the user]);
 receive a user response in response to the displayed size of the scanned document, ([image processing 10 of fig 1 having an image forming device]);
the user response being indicative of whether the size of the scanned document is in accordance with a target size indicated by a user; ([0056] in STEP S214, the processor 152 performs a process of displaying a scanning-setting change screen for making it possible to perform the process of saving the image data, thereby presenting a setting parameter (for example, the size setting) which can be changed, to the user]);
 provide at least one of color information or resolution information to at least one of a device associated with the user or the user interface, when the size of the scanned document is greater than the target size; ([image processing apparatus 10 performs image processing such as an image forming process of forming images on media such as paper and an image reading process of reading images formed on media such as documents] see 0016]);
 receive an instruction from the user to change one of color settings or resolution settings in the one or more scan settings of the image forming apparatus using the at least one of color information or resolution information; ([0042] FIG. 7 is a view illustrating a setting screen which can be displayed on the display device]), or the resolution settings in the one or more scan settings of the image forming apparatus ([10 as shown in fig 1]) using the at least one of color information or resolution information ([see 0042]); and
 scan the document with one of the changed color settings or the changed resolution settings to obtain the scanned document with the target size, ([user sets a document (for example, a large-sized document) on the image processing apparatus 10, and performs a setting operation related to a scanning process, on an operation screen displayed on the display device (the UI unit 154 or the UI unit 354), thereby issuing an instruction to perform a scanning process, see 0041 through 0042]).

Referring to claim 7, Baba teaches the image forming apparatus, wherein the processor displays the size of the scanned document when a document size alert is enabled in the one or more scan settings, ([user sets a document (for example, a large-sized document]) on the image processing apparatus 10, and performs a setting operation related to a scanning process, on an operation screen displayed on the display device ([the UI unit 154 or the UI unit 354), thereby issuing an instruction to perform a scanning process] see 0040-0042]).

Referring to claim 8, Baba teaches the image forming apparatus, wherein the one or more scan settings comprise one or more of color settings, destination device information, resolution settings, or document size alert enable/disable settings, ([user sets a document (for example, a large-sized document]) on the image processing apparatus 10, and performs a setting operation related to a scanning process, on an operation screen displayed on the display device ([the UI unit 154 or the UI unit 354), thereby issuing an instruction to perform a scanning process that includes enabling/disabling] see 0040-0042]).

Referring to claim 9, Baba teaches the image forming apparatus of claim 6, wherein the processor stores the scanned document in a destination device indicated by the user in the one or more scan settings when the size of the scanned document is less than or equal to the target size, which can be changed, to the user0056] in STEP S214, the processor 152 performs a process of displaying a scanning-setting change screen for making it possible to perform the process of saving the image data, thereby presenting a setting parameter (for example, the size setting) which can be changed, to the user]).

 Referring to claim 10, Baba teaches the image forming apparatus ([10 of fig 1]) wherein the color information comprises information relating to one or more color types affecting the size of the document and the resolution information comprises one or more resolutions affecting the size of the document, ([see 0042-0043]).

Referring to claim 11, Baba teaches a non-transitory computer readable medium comprising processor ([ 152 of fig 2]), executable instructions thereon, which, when executed, cause a processor to perform operations ([0021] one of the processor 152 and the image processing unit 157 executes the programs stored in the memory 151, whereby the functions shown in FIG. 2 are implemented]), comprising: 
([a display unit 13 displays a preview image of the image data subjected to the image processing of the image processing unit 12]), by the image forming apparatus ([10 of fig 1]) on a user interface ([user terminal 30 of fig 1] see 0017]) of the image forming apparatus, ([10 of fig 1]) the size of the scanned document, ([the document read by the image reading unit 156 of fig 5]), scanned based on the one or more scan settings; ([059] In STEP S216, the processor 152 changes the scanning setting relative to the image data generated by the image reading unit 156, according to the content changed by the use] see 0059);
receiving, by the image forming apparatus, ([image processing 10 of fig 1 having an image forming device]), a user response in response to the displayed size of the scanned document, the user response being indicative of whether the size of the scanned document is in accordance with a target size indicated by the user; 
providing, by the image forming apparatus ([image processing apparatus 10 performs image processing such as an image forming process of forming images on media such as paper and an image reading process of reading images formed on media such as documents] see 0016]), at least one of color information or resolution information to at least one of a device associated with the user or the user interface, when the size of the scanned document is greater than the target size; ([0063] in the size priority mode, the image processing apparatus 10 performs generation of image data with the highest resolution of resolutions settable to generate image data capable of being save] see also fig 7, and 0042]);
receiving an instruction from the user to change one of color settings ([0042] FIG. 7 is a view illustrating a setting screen which can be displayed on the display device]), or the resolution settings in the one or more scan settings of the image forming apparatus ([10 as shown in fig 1]) using the at least one of color information or resolution information ([see 0042]); and
 scanning, by the image forming apparatus, ([10 of fig 1]) the document with the one of the changed color settings or resolution settings to obtain the scanned document with the target size, ([user sets a document (for example, a large-sized document) on the image processing apparatus 10, and performs a setting operation related to a scanning process, on an operation screen displayed on the display device (the UI unit 154 or the UI unit 354), thereby issuing an instruction to perform a scanning process, see 0041 through 0042]).

Referring to claim 12, Baba teaches the non-transitory computer readable medium, wherein the operations further comprise displaying the size of the scanned document when a document size alert is enabled in the one or more scan settings, ([user sets a document (for example, a large-sized document]) on the image processing apparatus 10, and performs a setting operation related to a scanning process, on an operation screen displayed on the display device ([the UI unit 154 or the UI unit 354), thereby issuing an instruction to perform a scanning process] see 0040-0042]).

Referring to claim 13, Baba teaches the non-transitory computer readable medium, wherein the one or more scan settings comprise one or more of color settings, destination device information settings, resolution settings, or document size alert enable/disable settings, ([the processor 152 performs a process of reducing the resolution of the image data generated by the image reading unit 156, without waiting for a user's instruction to change the resolution setting]).

Referring to claim 14, Baba teaches the non-transitory computer readable medium, wherein the operations further comprise storing the scanned document in a destination device indicated by the user in the one or more scan settings when the size of the scanned document is less than or equal to the target size, (]the processor 152 performs a process of reducing the resolution of the image data generated by the image reading unit 156, without waiting for a user's instruction to change the resolution setting]).

Referring to claim 15, Baba teaches the non-transitory computer readable medium, wherein the color information comprises information relating to one or more color types affecting the size of the document, and the resolution information comprises one or more resolutions affecting the size of the document, ([0051 [the processor 152 performs a process of reducing the resolution of the image data generated by the image reading unit 156, without waiting for a user's instruction to change the resolution setting]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677